FILED: KINGS COUNTY CLERK 06/23/2020 03:00 PM                                                                        INDEX NO. 510734/2020
          Case
NYSCEF DOC. NO.1:20-cv-05813-BMC
                1                Document 1-1 Filed 12/01/20 Page RECEIVED
                                                                  1 of 18 PageID #: 806/23/2020
                                                                            NYSCEF:



                                                                                            Index
                                                                                           Index           No.:
                                                                                                           No.:
                                                                                            Date
                                                                                           Date          Filed:
                                                                                                         Filed:
           SUPREME
           SUPREME              COURT
                                COURT           OF
                                                OF  THE
                                                    THE     STATE
                                                            STATE           OF
                                                                            OF NEW
                                                                               NEW YORK
                                                                                   YORK      Plaintiff
                                                                                            Plaintiff               designates
                                                                                                                    designates
           COUNTY
           COUNTY            OF
                             OF      KINGS
                                     KINGS                                                  KINGS
                                                                                            KINGS           COUNTY
                                                                                                           COUNTY          as
                                                                                                                           as    the
                                                                                                                                 the
           ---------------------------------------X                                     X place
                                                                                            place           of
                                                                                                            of   trial
                                                                                                                trial
           ELSIE
           ELSIE          CLEMENTE,
                           CLEMENTE,
                                                                                            The
                                                                                            The        basis
                                                                                                       basis        of
                                                                                                                    of     venue
                                                                                                                           venue
                                                           Plaintiff,
                                                           Plaintiff,                           is
                                                                                                is      PLAINTIFF'S
                                                                                                        PLAINTIFF'S
                                                                                                  Residence
                                                                                                 Residence
                                      -against-
                                     -against-
                                                                                                  SUMMONS
                                                                                                 SUMMONS
           CHIPOTLE
           CHIPOTLE               MEXICAN
                                  MEXICAN           GRILL,
                                                    GRILL,           INC.,
                                                                      INC.,              Plaintiff
                                                                                         Plaintiff              resides
                                                                                                                resides            at
                                                                                                                                   at
                                                                                          3846
                                                                                          3846         Poplar
                                                                                                       Poplar          Avenue
                                                                                                                       Avenue
                                                                                          Brooklyn,
                                                                                          Brooklyn,              NY
                                                                                                                NY       11224
                                                                                                                         11224
                                                           Defendant.
                                                           Defendant.
           ---------------------------------------X                                     X

           To the
           To the above-named
                  above-named Defendant(s)
                              Defendant(s)


                                         YOU
                                         YOU ARE
                                             ARE HEREBY
                                                 HEREBY SUMMONED
                                                        SUMMONED to
                                                                 to answer
                                                                    answer the
                                                                           the Complaint
                                                                               Complaint
           in
           in this
              this action
                   action and
                          and to
                              to serve
                                 serve a
                                       a copy
                                         copy of
                                              of your
                                                 your answer,
                                                      answer, or,
                                                              or, if
                                                                  if the
                                                                     the
           complaint
           complaint is
                     is not
                        not served
                            served with
                                   with this
                                        this Summons,
                                             Summons, to
                                                      to serve
                                                         serve a Notice
                                                               a Notice of
                                                                        of
           Appearance,
           Appearance, on
                       on the
                          the Plaintiff's
                              Plaintiff's attorney(s)
                                          attorney(s) within
                                                      within 20
                                                             20 days
                                                                days after
                                                                     after
           the
           the service
               service of
                       of this
                          this Summons,
                               Summons, exclusive
                                        exclusive of
                                                  of the
                                                     the day
                                                         day of
                                                             of service
                                                                service (or
                                                                        (or
           within
           within       30
                        30 days
                           days after
                                after the
                                      the service
                                          service is
                                                  is complete
                                                     complete if
                                                              if this
                                                                 this summons
                                                                      summons is
                                                                              is
           not
           not personally
               personally delivered
                          delivered to
                                    to you
                                       you within the
                                           within the State
                                                      State of
                                                            of New
                                                               New York);
                                                                   York);

           and
           and in
               in the
                  the case
                      case of
                           of your failure
                              your failure to
                                           to appear
                                              appear or
                                                     or answer,
                                                        answer, judgment
                                                                judgment
           will
           will     be
                    be taken
                       taken against
                             against you
                                     you by
                                         by default
                                            default for
                                                    for the
                                                        the relief
                                                            relief demanded
                                                                   demanded in
                                                                            in
           the
           the Complaint.
               Complaint.
           Dated:
           Dated:        New
                         New  York,
                              York,   New
                                      New York
                                          York
                         June
                         June  23,
                                23, 2020
                                    2020

           Defendant's
           Defendant's            Address:
                                  Address:                                      FEINSTEIN
                                                                                FEINSTEIN           & F F INSTEIN,
                                                                                                           INSTEIN,           ESQS.
                                                                                                                              ESQS.
           Chipotle
           Chipotle         Mexican
                            Mexican        Grill,
                                           Grill,       Inc.
                                                        Inc.                    At
                                                                                At     rr      ys
                                                                                               ys f f            intlff
                                                                                                                 int2L5g        ._
           610
           610      Newport
                   Newport         Center
                                  Center          Drive
                                                  Drive                     By:
                                                                            By:
           Newport
           Newport        Beach,
                           Beach,       CA
                                        CA      92660
                                                92660                           C ARLES
                                                                                      RLES FEI   FEINS S     IN,
                                                                                                             IN,       ESQ.
                                                                                                                      ESQ.
                                                                                  61 Broadway,
                                                                                 61    Broadway,          suite
                                                                                                          suite         2820
                                                                                                                        2820
                                                                                 New
                                                                                 New      York,
                                                                                          York,       New
                                                                                                      New   York
                                                                                                            York          10006
                                                                                                                         10006
                                                                                (212)
                                                                                 (212)      363-3000
                                                                                            363-3000




                                                                 1 of 17
IFILED:    KINGS COUNTY CLERK 06/23/2020 03:00 PM)
            Case 1:20-cv-05813-BMC
 NYSCEF DOC. NO. 1                 Document 1-1 Filed 12/01/20 Page 2 of 18
                                                                             INDEX NO. 510734/2020
                                                                            PageID  #: 9 06/23/2020
                                                                      RECEIVED NYSCEF:




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF KINGS
          ---------------------------------------X
          ELSIE CLEMENTE,

                                    Plaintiff,
                                                                    VERIFIED COMPLAINT
                  -against-

          CHIPOTLE MEXICAN GRILL, INC.,

                              Defendant.
          ---------------------------------------X


                               Plaintiff, by her attorneys, FEINSTEIN &

          FEINSTEIN, ESQS., as and for her Verified Complaint herein,

          respectfully sets forth and alleges:


                               1.          That at all times hereinafter mentioned,

          the   defendant,      CHIPOTLE    MEXICAN   GRILL,      INC.,   was   a   domestic

          corporation duly existing under and by virtue of the laws of the

          State of New York.

                               2.          That at all times hereinafter mentioned,

          the     defendant,    CHIPOTLE    MEXICAN      GRILL,   INC.,   was   a   foreign

          corporation duly authorized to conduct business in the State of

          New York.

                               3.          That at all times hereinafter mentioned,

          the defendant, CHIPOTLE MEXICAN GRILL, INC., was doing business in

          the State of New York pursuant to the laws of the State of New

          York.

                               4.          That at all times hereinafter mentioned,

          the defendant, CHIPOTLE MEXICAN GRILL, INC., was doing business as

          CHIPOTLE in the State of New York pursuant to the laws of the

          State of New York.
                                                 1




                                               2 of 17
IFILED:    KINGS COUNTY CLERK 06/23/2020 03:00 PM)
            Case 1:20-cv-05813-BMC
 NYSCEF DOC. NO. 1                 Document 1-1 Filed 12/01/20 Page 3 of 18
                                                                             INDEX NO. 510734/2020
                                                                            PageID #: 10 06/23/2020
                                                                      RECEIVED NYSCEF:




                             5.              That at all times hereinafter mentioned,

          the defendant, CHIPOTLE MEXICAN GRILL, INC., was conducting or

          transacting business under the name or designation of CHIPOTLE.

                             6.              That at all times hereinafter mentioned,

          the   defendant,        CHIPOTLE     MEXICAN     GRILL,   INC.,   owned   certain

          premises located at 2940 Cropsey Avenue, in the County of Kings,

          City and State of New York.

                             7.              That at all times hereinafter mentioned,

          the defendant, CHIPOTLE MEXICAN GRILL, INC., owned certain place

          of business located at 2940 Cropsey Avenue, in the County of

          Kings, City and State of New York.

                             8.              That at all times hereinafter mentioned,

          the defendant, CHIPOTLE MEXICAN GRILL, INC., owned certain place

          of business known as Chipotle located at 2940 Cropsey Avenue, in

          the County of Kings, City and State of New York.

                             9.              That at all times hereinafter mentioned,

          the defendant, CHIPOTLE MEXICAN GRILL, INC., leased said premises

          and/or place of business located at 2940 Cropsey Avenue, in the

          County of Kings, City and State of New York.

                             10.             That at all times hereinafter mentioned,

          the defendant, CHIPOTLE MEXICAN GRILL, INC., leased said premises

          and/or place of business known as Chipotle located at 2940 Cropsey

          Avenue, in the County of Kings, City and State of New York.

                             11.             That at all times hereinafter mentioned,

          the defendant, CHIPOTLE MEXICAN GRILL, INC., was the lessee of

          said premises and/or place of business located at 2940 Cropsey

                                                    2




                                                 3 of 17
IFILED:    KINGS COUNTY CLERK 06/23/2020 03:00 PM)
            Case 1:20-cv-05813-BMC
 NYSCEF DOC. NO. 1                 Document 1-1 Filed 12/01/20 Page 4 of 18
                                                                             INDEX NO. 510734/2020
                                                                            PageID #: 11 06/23/2020
                                                                      RECEIVED NYSCEF:




          Avenue, in the County of Kings, City and State of New York.

                             12.         That at all times hereinafter mentioned,

          the defendant, CHIPOTLE MEXICAN GRILL, INC., was the lessee of

          said premises and/or place of business known as Chipotle located

          at 2940 Cropsey Avenue, in the County of Kings, City and State of

          New York.

                             13.         That at all times hereinafter mentioned,

          the   defendant,    CHIPOTLE    MEXICAN    GRILL,   INC.,   their   servants,

          agents and/or employees operated said premises and/or place of

          business located at 2940 Cropsey Avenue, in the County of Kings,

          City and State of New York.

                             14.         That at all times hereinafter mentioned,

          the   defendant,    CHIPOTLE    MEXICAN    GRILL,   INC.,   their   servants,

          agents and/or employees operated said premises and/or place of

          business known as Chipotle located at 2940 Cropsey Avenue, in the

          County of Kings, City and State of New York.

                             15.         That at all times hereinafter mentioned,

          the   defendant,    CHIPOTLE    MEXICAN    GRILL,   INC.,   their   servants,

          agents, and/or employees maintained said premises and/or place of

          business located at 2940 Cropsey Avenue, in the County of Kings,

          City and State of New York.

                             16.         That at all times hereinafter mentioned,

          the   defendant,    CHIPOTLE    MEXICAN    GRILL,   INC.,   their   servants,

          agents, and/or employees maintained said premises and/or place of

          business known as Chipotle located at 2940 Cropsey Avenue, in the

          County of Kings, City and State of New York.

                                                 3




                                              4 of 17
IFILED:    KINGS COUNTY CLERK 06/23/2020 03:00 PM)
            Case 1:20-cv-05813-BMC
 NYSCEF DOC. NO. 1                 Document 1-1 Filed 12/01/20 Page 5 of 18
                                                                             INDEX NO. 510734/2020
                                                                            PageID #: 12 06/23/2020
                                                                      RECEIVED NYSCEF:




                             17.         That at all times hereinafter mentioned,

          the   defendant,    CHIPOTLE    MEXICAN    GRILL,   INC.,   their   servants,

          agents, and/or employees managed said premises and/or place of

          business located at 2940 Cropsey Avenue, in the County of Kings,

          City and State of New York.

                             18.         That at all times hereinafter mentioned,

          the   defendant,    CHIPOTLE    MEXICAN    GRILL,   INC.,   their   servants,

          agents, and/or employees managed said premises and/or place of

          business known as Chipotle located at 2940 Cropsey Avenue, in the

          County of Kings, City and State of New York.

                             19.         That at all times hereinafter mentioned,

          the   defendant,    CHIPOTLE    MEXICAN    GRILL,   INC.,   their   servants,

          agents, and/or employees controlled said premises and/or place of

          business located at 2940 Cropsey Avenue, in the County of Kings,

          City and State of New York.

                             20.         That at all times hereinafter mentioned,

          the   defendant,    CHIPOTLE    MEXICAN    GRILL,   INC.,   their   servants,

          agents, and/or employees controlled said premises and/or place of

          business known as Chipotle located at 2940 Cropsey Avenue, in the

          County of Kings, City and State of New York.

                             21.         That at all times hereinafter mentioned,

          the   defendant,    CHIPOTLE    MEXICAN    GRILL,   INC.,   their   servants,

          agents, and/or employees supervised said premises and/or place of

          business located at 2940 Cropsey Avenue, in the County of Kings,

          City and State of New York.



                                                 4




                                              5 of 17
IFILED:    KINGS COUNTY CLERK 06/23/2020 03:00 PM)
            Case 1:20-cv-05813-BMC
 NYSCEF DOC. NO. 1                 Document 1-1 Filed 12/01/20 Page 6 of 18
                                                                             INDEX NO. 510734/2020
                                                                            PageID #: 13 06/23/2020
                                                                      RECEIVED NYSCEF:




                             22.         That at all times hereinafter mentioned,

          the   defendant,    CHIPOTLE    MEXICAN    GRILL,   INC.,   their   servants,

          agents, and/or employees supervised said premises and/or place of

          business known as Chipotle located at 2940 Cropsey Avenue, in the

          County of Kings, City and State of New York.

                             23.         That at all times hereinafter mentioned,

          it was the duty of the defendant, CHIPOTLE MEXICAN GRILL, INC.,

          their servants, agents, and/or employees to maintain said premises

          and/or place of business located at 2940 Cropsey Avenue, in the

          County of Kings, City and State of New York, in reasonably safe

          and suitable condition and repair.

                             24.         That at all times hereinafter mentioned,

          it was the duty of the defendant, CHIPOTLE MEXICAN GRILL, INC.,

          their servants, agents, and/or employees to maintain said premises

          and/or place of business known as Chipotle located at 2940 Cropsey

          Avenue, in the County of Kings, City and State of New York, in

          reasonably safe and suitable condition and repair.

                             25.         That at all times hereinafter mentioned,

          it was the duty of the defendant, CHIPOTLE MEXICAN GRILL, INC.,

          their servants, agents, and/or employees to maintain said floors

          of said premises and/or place of business located at 2940 Cropsey

          Avenue, in the County of Kings, City and State of New York, in

          reasonably safe and suitable condition and repair.

                             26.         That at all times hereinafter mentioned,

          it was the duty of the defendant, CHIPOTLE MEXICAN GRILL, INC.,

          their servants, agents, and/or employees to maintain said floors

                                                 5




                                              6 of 17
IFILED:    KINGS COUNTY CLERK 06/23/2020 03:00 PM)
            Case 1:20-cv-05813-BMC
 NYSCEF DOC. NO. 1                 Document 1-1 Filed 12/01/20 Page 7 of 18
                                                                             INDEX NO. 510734/2020
                                                                            PageID #: 14 06/23/2020
                                                                      RECEIVED NYSCEF:




          of   said   premises    and/or    place       of   business   known   as   Chipotle

          located at 2940 Cropsey Avenue, in the County of Kings, City and

          State of New York, in reasonably safe and suitable condition and

          repair.

                            27.            That at all times hereinafter mentioned,

          it was the duty of the defendant, CHIPOTLE MEXICAN GRILL, INC.,

          their servants, agents, and/or employees to maintain said floors

          upon   said   premises    and/or    place      of    business   located    at   2940

          Cropsey Avenue, in the County of Kings, City and State of New

          York, in reasonably safe and suitable condition and repair.

                            28.            That at all times hereinafter mentioned,

          it was the duty of the defendant, CHIPOTLE MEXICAN GRILL, INC.,

          their servants, agents, and/or employees to maintain said floors

          upon said premises and/or place of business known as Chipotle

          located at 2940 Cropsey Avenue, in the County of Kings, City and

          State of New York, in reasonably safe and suitable condition and

          repair.

                            29.            That at all times hereinafter mentioned,

          it was the duty of the defendant, CHIPOTLE MEXICAN GRILL, INC.,

          their servants, agents, and/or employees to provide for and/or

          ensure the safety, protection and well-being of persons lawfully

          present upon and/or patrons of said premises and/or place of

          business located at 2940 Cropsey Avenue, in the County of Kings,

          City and State of New York.

                            30.            That at all times hereinafter mentioned,

          it was the duty of the defendant, CHIPOTLE MEXICAN GRILL, INC.,

                                                    6




                                               7 of 17
IFILED:    KINGS COUNTY CLERK 06/23/2020 03:00 PM)
            Case 1:20-cv-05813-BMC
 NYSCEF DOC. NO. 1                 Document 1-1 Filed 12/01/20 Page 8 of 18
                                                                             INDEX NO. 510734/2020
                                                                            PageID #: 15 06/23/2020
                                                                      RECEIVED NYSCEF:




          their servants, agents, and/or employees to provide for and/or

          ensure the safety, protection and well-being of persons lawfully

          present    upon     and/or   patrons,     guests   and/or       invitees    of   said

          premises and/or place of business known as Chipotle located at

          2940 Cropsey Avenue, in the County of Kings, City and State of New

          York.

                              31.          That at all times hereinafter mentioned,

          it was the duty of the defendant, CHIPOTLE MEXICAN GRILL, INC.,

          their     servants,    agents,    and/or      employees    to    prevent    persons

          lawfully present upon and/or patrons, guests and/or invitees                      of

          said premises and/or place of business located at 2940 Cropsey

          Avenue, in the County of Kings, City and State of New York from

          being     injured     by   dangerous,     defective,      hazardous   and    unsafe

          conditions upon said premises.

                              32.          That at all times hereinafter mentioned,

          it was the duty of the defendant, CHIPOTLE MEXICAN GRILL, INC.,

          their     servants,    agents,    and/or      employees    to    prevent    persons

          lawfully present upon and/or patrons, guests and/or invitees of

          said premises and/or place of business known as Chipotle located

          at 2940 Cropsey Avenue, in the County of Kings, City and State of

          New York from being injured by dangerous, defective, hazardous and

          unsafe conditions upon said premises.

                              33.          That at all times hereinafter mentioned,

          the general public, including the plaintiff ELSIE CLEMENTE herein,

          was invited to enter and patronize said place of business located

          at 2940 Cropsey Avenue, in the County of Kings, City and State of

                                                    7




                                                  8 of 17
IFILED:    KINGS COUNTY CLERK 06/23/2020 03:00 PM)
            Case 1:20-cv-05813-BMC
 NYSCEF DOC. NO. 1                 Document 1-1 Filed 12/01/20 Page 9 of 18
                                                                             INDEX NO. 510734/2020
                                                                            PageID #: 16 06/23/2020
                                                                      RECEIVED NYSCEF:




          New York.

                            34.         That at all times hereinafter mentioned,

          the general public, including the plaintiff ELSIE CLEMENTE herein,

          was invited to enter and patronize said place of business known as

          Chipotle located at 2940 Cropsey Avenue, in the County of Kings,

          City and State of New York.

                            35.         That on the 23rd day of June, 2017,

          the plaintiff, ELSIE CLEMENTE, was lawfully present upon said

          premises and/or place of business located at 2940 Cropsey Avenue,

          in the County of Kings, City and State of New York.

                            36.         That on the 23rd day of June, 2017, the

          plaintiff, ELSIE CLEMENTE, was lawfully present upon said premises

          and/or place of business known as Chipotle located at 2940 Cropsey

          Avenue, in the County of Kings, City and State of New York.

                            37.         That on the 23rd day of June, 2017, the

          plaintiff, ELSIE CLEMENTE, was caused to be injured while lawfully

          present upon said premises and/or place of business located at

          2940 Cropsey Avenue, in the County of Kings, City and State of New

          York.

                            38.         That on the 23rd day of June, 2017, the

          plaintiff, ELSIE CLEMENTE, was caused to be injured while lawfully

          present upon said       premises and/or       place of business known as

          Chipotle located at 2940 Cropsey Avenue, in the County of Kings,

          City and State of New York.




                                                 8




                                              9 of 17
IFILED:    KINGS COUNTY CLERK 06/23/2020 03:00 PM)
           Case 1:20-cv-05813-BMC
 NYSCEF DOC. NO. 1                Document 1-1 Filed 12/01/20 Page 10 of 18
                                                                             INDEX NO. 510734/2020
                                                                            PageID  #: 1706/23/2020
                                                                      RECEIVED NYSCEF:




                            39.         That on the 23rd day of June, 2017, and

          for a period of time prior thereto, there existed a dangerous,

          defective,    hazardous     and   unsafe   condition   upon   said     premises

          and/or place of business located at 2940 Cropsey Avenue, in the

          County of Kings, City and State of New York.

                            40.         That on the 23rd day of June, 2017, and

          for a period of time prior thereto, there existed a dangerous,

          defective,    hazardous     and   unsafe   condition   upon   said     premises

          and/or place of business known as Chipotle located at 2940 Cropsey

          Avenue, in the County of Kings, City and State of New York.

                            41.         That on the 23rd day of June, 2017, and

          for a period of time prior thereto, there existed a dangerous,

          defective,     hazardous,    wet,    excessively     slippery    and     unsafe

          condition upon said premises and/or place of business located at

          2940 Cropsey Avenue, in the County of Kings, City and State of New

          York.

                            42.         That on the 23rd day of June, 2017, and

          for a period of time prior thereto, there existed a dangerous,

          defective,     hazardous,    wet,    excessively     slippery    and    unsafe

          condition upon said premises and/or place of business known as

          Chipotle located at 2940 Cropsey Avenue, in the County of Kings,

          City and State of New York.

                            43.         That on the 23rd day of June, 2017, and

          for a period of time prior thereto, there existed a dangerous,

          defective,     hazardous,    wet,    excessively     slippery    and    unsafe

          condition upon said floors upon said premises and/or place of

                                                 9




                                              10 of 17
IFILED:    KINGS COUNTY CLERK 06/23/2020 03:00 PM)
           Case 1:20-cv-05813-BMC
 NYSCEF DOC. NO. 1                Document 1-1 Filed 12/01/20 Page 11 of 18
                                                                             INDEX NO. 510734/2020
                                                                            PageID  #: 1806/23/2020
                                                                      RECEIVED NYSCEF:




          business located at 2940 Cropsey Avenue, in the County of Kings,

          City and State of New York.

                            44.         That on the 23rd day of June, 2017, and

          for a period of time prior thereto, there existed a dangerous,

          defective,     hazardous,    wet,    excessively      slippery     and   unsafe

          condition upon said floors upon said premises and/or place of

          business known as Chipotle located at 2940 Cropsey Avenue, in the

          County of Kings, City and State of New York.

                            45.         That on the 23rd day of June, 2017, the

          plaintiff ELSIE CLEMENTE, was caused to be injured as a result of

          the   said    dangerous,     defective,        hazardous,   wet,   excessively

          slippery and unsafe condition upon said premises and/or place of

          business located at 2940 Cropsey Avenue, in the County of Kings,

          City and State of New York.

                            46.         That on the 23rd day of June, 2017, the

          plaintiff, ELSIE CLEMENTE, was caused to be injured as a result of

          the   said    dangerous,     defective,        hazardous,   wet,   excessively

          slippery and unsafe condition upon said premises and/or place of

          business known as Chipotle located at 2940 Cropsey Avenue, in the

          County of Kings, City and State of New York.

                            47.         That on the 23rd day of June, 2017, the

          plaintiff, ELSIE CLEMENTE, was caused to be injured as a result of

          the   said    dangerous,     defective,        hazardous,   wet,   excessively

          slippery and unsafe condition existing upon said floors upon said

          premises and/or place of business located at 2940 Cropsey Avenue,

          in the County of Kings, City and State of New York.

                                                10




                                              11 of 17
IFILED:    KINGS COUNTY CLERK 06/23/2020 03:00 PM)
           Case 1:20-cv-05813-BMC
 NYSCEF DOC. NO. 1                Document 1-1 Filed 12/01/20 Page 12 of 18
                                                                             INDEX NO. 510734/2020
                                                                            PageID  #: 1906/23/2020
                                                                      RECEIVED NYSCEF:




                            48.            That on the 23rd day of June, 2017, the

          plaintiff, ELSIE CLEMENTE, was caused to be injured as a result of

          the     said   dangerous,      defective,        hazardous,       wet,      excessively

          slippery and unsafe condition existing upon said floors upon said

          premises and/or place of business known as Chipotle located at

          2940 Cropsey Avenue, in the County of Kings, City and State of New

          York.

                            49.            That    by     reason    of    the   foregoing,      the

          plaintiff ELSIE CLEMENTE was injured.

                            50.            That     the      foregoing     accident      and    the

          resulting injuries to the plaintiff were caused solely by reason

          of the carelessness, negligence, wanton and willful disregard on

          the part of the defendant, its agents, servants and/or employees,

          and     without   any     negligence      on     the     part    of   the    plaintiff

          contributing thereto.

                            51.            That    this      action   falls     within    one   or

          more of the exceptions set forth in CPLR 1602.


                            52.           Pursuant to CPLR Section 1602 (2)

          (iv),    defendant      are   jointly    and    severally       liable   for    all   of

          plaintiff' damages, including but not limited to plaintiff’s non-

          economic loss, irrespective of the provisions of the CPLR Section

          1601, by reason of the fact that defendant owed the plaintiff a

          non-delegable duty of care.

                            53.            Pursuant to CPLR Section 1602 (7),

          defendant are jointly and severally liable for all of plaintiff'

          damages, including but not limited to plaintiff’s non-economic
                                        11




                                                  12 of 17
IFILED:    KINGS COUNTY CLERK 06/23/2020 03:00 PM)
           Case 1:20-cv-05813-BMC
 NYSCEF DOC. NO. 1                Document 1-1 Filed 12/01/20 Page 13 of 18
                                                                             INDEX NO. 510734/2020
                                                                            PageID  #: 2006/23/2020
                                                                      RECEIVED NYSCEF:




          loss, irrespective of the provisions of the CPLR Section 1601, by

          reason of the fact that defendant acted with reckless and wanton

          disregard of the safety of others.

                            54.         Pursuant to CPLR Section 1602 (2)

          (iv),    defendant   is   jointly     and   severally   liable    for    all   of

          plaintiff' damages, including but not limited to plaintiff’s non-

          economic loss, irrespective of the provisions of the CPLR Section

          1601, by reason of the fact that defendant are vicariously liable

          for the negligent acts and omissions of others who caused or

          contributed to the plaintiff’s damages.

                            55.         Pursuant to CPLR Section 1602 (2)

          (11),    defendant   is   jointly     and   severally   liable    for    all   of

          plaintiff' damages, including but not limited to plaintiff’s non-

          economic loss, irrespective of the provisions of the CPLR Section

          1601, by reason of the fact that defendant acted knowingly or

          intentionally, and in concert, to cause the acts or failures which

          are a proximate cause of plaintiff’s injuries.


                            56.         That by reason of the foregoing, this

          plaintiff was severely injured and damaged, rendered sick, sore,

          lame    and   disabled,   sustained    severe   nervous   shock    and   mental

          anguish, great physical pain and emotional upset, some of which

          injuries are permanent in nature and duration, and plaintiff will

          be permanently caused to suffer pain, inconvenience and other

          effects of such injuries; plaintiff incurred and in the future

          will necessarily incur further hospital and/or medical expenses in

          an effort to be cured of said injuries; and plaintiff has suffered

                                                 12




                                              13 of 17
FILED: KINGS COUNTY CLERK 06/23/2020 03:00 PM                                                   INDEX NO. 510734/2020
         Case
NYSCEF DOC.   1:20-cv-05813-BMC
            NO. 1               Document 1-1 Filed 12/01/20 Page 14 of 18 PageID
                                                                  RECEIVED       #: 21
                                                                            NYSCEF:  06/23/2020




        and
        and in
            in the
               the future
                   future will necessarily
                          will necessarily suffer
                                           suffer additional
                                                  additional loss
                                                             loss of
                                                                  of time
                                                                     time


        and
        and   earnings
              earnings    from
                          from    employment;
                                  employment;       and
                                                    and     plaintiff
                                                            plaintiff           will
                                                                                will       be
                                                                                           be     unable
                                                                                                  unable      to
                                                                                                              to


        pursue
        pursue    the
                  the    usual
                         usual duties
                               duties     with
                                          with     the
                                                   the    same
                                                          same degree
                                                               degree of
                                                                      of efficiency
                                                                         efficiency as
                                                                                    as


        prior
        prior to
              to this
                 this occurrence,
                      occurrence, all
                                  all to
                                      to plaintiff's
                                         plaintiff's great
                                                     great damage.
                                                           damage.


                            57.
                            57.           That
                                          That     by
                                                   by       reason
                                                            reason          of
                                                                            of       the
                                                                                     the        foregoing,
                                                                                                foregoing,


        plaintiff
        plaintiff       demands
                        demands     judgment
                                    judgment      against
                                                  against         the
                                                                  the        Defendant,
                                                                             Defendant,              CHIPOTLE
                                                                                                     CHIPOTLE

        MEXICAN
        MEXICAN     GRILL,
                    GRILL,        INC.,
                                  INC.,    herein
                                           herein         in
                                                          in        a
                                                                    a      sum
                                                                           sum         exceeding
                                                                                       exceeding             the
                                                                                                             the


        jurisdictional
        jurisdictional limits
                       limits of
                              of all
                                 all lower
                                     lower courts
                                           courts which
                                                  which would otherwise
                                                        would otherwise

        have
        have jurisdiction.
             jurisdiction.


                            WHEREFORE,
                            WHEREFORE, Plaintiff
                                       Plaintiff demands
                                                 demands judgment
                                                         judgment against
                                                                  against the
                                                                          the


        Defendant,
        Defendant,       CHIPOTLE
                         CHIPOTLE     MEXICAN
                                      MEXICAN      GRILL,
                                                   GRILL,         INC.,
                                                                  INC.,         herein
                                                                                herein          in
                                                                                                in      a
                                                                                                        a    sum
                                                                                                             sum


        exceeding
        exceeding the
                  the jurisdictional
                      jurisdictional limits
                                     limits of
                                            of any
                                               any and
                                                   and all
                                                       all lower
                                                           lower Courts
                                                                 Courts


        which
        which    would
                 would    otherwise
                          otherwise    have
                                       have      jurisdiction
                                                 jurisdiction            herein,
                                                                         herein,         together
                                                                                         together            with
                                                                                                             with

        costs
        costs and
              and disbursements
                  disbursements of
                                of this
                                   this action,
                                        action, and
                                                and with
                                                    with interest
                                                         interest from
                                                                  from


        the
        the date
            date of
                 of this
                    this accident.
                         accident.


        Dated:
        Dated: New
               New  York,
                    York,  New
                           New York
                               York
               June
               June   23,
                      23, 2020
                          2020




                                                          FEINSTEIN
                                                          FEINSTEIN & FEINSTEIN,
                                                                      FEINSTEIN, ESQS.
                                                                                 ESQS.




                                                  By:
                                                          CHARLES
                                                          CHARLES          FEI I S SfÈIN,IN, ESQ.  ESQ.
                                                          Attorneys
                                                          Attorneys            for
                                                                               for     Plaintiff
                                                                                       Plaintiff
                                                          ELSIE
                                                          ELSIE        CLEMENTE
                                                                       CLEMENTE
                                                          61
                                                          61     Broadway,
                                                                 Broadway,           ste.
                                                                                     ste.        2820
                                                                                                 2820
                                                          New
                                                          New      York,
                                                                   York,       New
                                                                               New     York
                                                                                       York         10006
                                                                                                     10006
                                                          (212)
                                                           (212)       363-3000
                                                                       363-3000




                                                   13
                                                   13




                                                 14 of 17
FILED: KINGS COUNTY CLERK 06/23/2020 03:00 PM                                                                                                   INDEX NO. 510734/2020
         Case
NYSCEF DOC.   1:20-cv-05813-BMC
            NO. 1               Document 1-1 Filed 12/01/20 Page 15 of 18 PageID
                                                                  RECEIVED       #: 22
                                                                            NYSCEF:  06/23/2020




                                             ATTORNEY'S
                                             ATTORNEY'S VERIFICATION
                                                        VERIFICATION BY
                                                                     BY AFFIRMATION
                                                                        AFFIRMATION




                         I,
                         I, CHARLES
                             CHARLES            FEINSTEIN,
                                                FEINSTEIN,                ESQ.,
                                                                          ESQ.,        am
                                                                                       am an   an attorney
                                                                                                    attorney      duly
                                                                                                                  duly      admitted
                                                                                                                            admitted      to
                                                                                                                                          to practice
                                                                                                                                               practice       in
                                                                                                                                                              in the
                                                                                                                                                                 the
           courts
           courts      of
                       of New
                            New YorkYork     State,
                                              State,     and
                                                         and    say
                                                                 say    that:
                                                                        that:       I
                                                                                    I am
                                                                                       am    the
                                                                                             the   attorney
                                                                                                    attorney      of
                                                                                                                  of   record,
                                                                                                                       record,     or
                                                                                                                                   or  of
                                                                                                                                       of    counsel
                                                                                                                                             counsel     with the
                                                                                                                                                          with   the
           attorney(s)
           attorney(s)         of
                               of record,
                                   record,     for
                                               for thethe plaintiff(s),
                                                            plaintiff(s),         II have
                                                                                      have read read thethe annexed
                                                                                                             annexed         COMPLAINT,
                                                                                                                             COMPLAINT,                 know
                                                                                                                                                        know     the
                                                                                                                                                                 the
           contents
           contents        thereof
                           thereof     and
                                       and the
                                             the same
                                                    same are  are true
                                                                     true to  to my       knowledge,
                                                                                   my knowledge,               except
                                                                                                               except     those
                                                                                                                           those    matters therein which
                                                                                                                                    matters      therein     which
           are
           are stated
                  stated     to
                             to be
                                 be alleged
                                      alleged      on
                                                   on information
                                                         information            and
                                                                                and belief,
                                                                                         belief,    and
                                                                                                    and as as toto those
                                                                                                                     those    matters
                                                                                                                              matters      II believe
                                                                                                                                              believe     them
                                                                                                                                                          them     to
                                                                                                                                                                   to
           be
           be true.
                true.      My    belief,
                           My belief,       as
                                            as  to
                                                to   those
                                                     those      matters
                                                                matters        therein
                                                                               therein       not
                                                                                             not   stated
                                                                                                   stated    upon
                                                                                                              upon      knowledge,
                                                                                                                        knowledge,        is
                                                                                                                                           is  based
                                                                                                                                               based     upon
                                                                                                                                                         upon    the
                                                                                                                                                                 the
           following:
           following:           Reports,
                                Reports,      records,
                                              records,        memoranda,
                                                              memoranda,               facts,
                                                                                        facts,    investigations
                                                                                                  investigations          and
                                                                                                                          and pertinent
                                                                                                                                 pertinent       data
                                                                                                                                                  data given
                                                                                                                                                         given     to
                                                                                                                                                                   to
           your
           your affirmant
                    affirmant       and
                                    and maintained
                                           maintained          in
                                                               in a file
                                                                       file in in his
                                                                                    his office.
                                                                                          office.


                   The
                   The   reason
                         reason   II make
                                     make   this
                                            this     affirmation
                                                     affirmation        instead
                                                                        instead     of
                                                                                    of plaintiff
                                                                                          plaintiff is
                                                                                                    is because
                                                                                                       because plaintiff
                                                                                                               plaintiff is
                                                                                                                         is not
                                                                                                                            not
           within
           within the County
                  the  County   where
                                where   your
                                        your affirmant
                                                affirmant        maintains
                                                                 maintains      his
                                                                                his office.
                                                                                     office.


           Dated:
           Dated: NEW
                  NEW YORK,
                         YORK,  NEW
                                NEW YORK
                                    YORK
                  June
                  June 23,
                       23, 2020
                           2020




                                                                                                                          FE2e-t--/
                                                                                                                              TEIN-EsQ.
                                                                                                    CHARLES
                                                                                                    CHARLES FEll                    STEIN,        ESQ.




                                                                              15 of 17
FILED: KINGS COUNTY CLERK 06/23/2020 03:00 PM                                                                                                            INDEX NO. 510734/2020
         Case
NYSCEF DOC.   1:20-cv-05813-BMC
            NO. 1               Document 1-1 Filed 12/01/20 Page 16 of 18 PageID
                                                                  RECEIVED       #: 23
                                                                            NYSCEF:  06/23/2020



           SUPREME
           SUPREME  COURT
                    COURT    OF
                             OF THE
                                THE STATE
                                    STATE OF
                                          OF NEW
                                             NEW YORK
                                                 YORK
           COUNTY
           COUNTY  OF
                   OF  KINGS
                       KINGS
            ___________________________________________

           ELSIE
           ELSIE CLEMENTE,
                 CLEMENTE,


                                                                                Plaintiff,
                                                                                Plaintiff,


                                       -against-
                                       -against-


            CHIPOTLE
            CHIPOTLE MEXICAN
                     MEXICAN GRILL,
                             GRILL, INC.,
                                    INC.,


                                                                                Defendant.
                                                                                Defendant.
            _____________________________________________




                        ATTORHEY CERTIFICATION
                        ATTORNEY CERTIFICATION PURSUANT
                                               PURSUANT TO
                                                        TO 22
                                                           22 NYCRR
                                                              NYCRR 130-1.1a
                                                                    130-1.1a




                                     Pursuant
                                     Pursuant                to
                                                             to        22
                                                                       22         NYCRR
                                                                                  NYCRR                130-1.1a,
                                                                                                        130-1.1a,                  the
                                                                                                                                    the          undersigned,
                                                                                                                                                 undersigned,
            CHARLES
            CHARLES              FEINSTEIN,
                                  FEINSTEIN,                     ESQ.,
                                                                  ESQ.,              an
                                                                                     an            attorney
                                                                                                   attorney                    duly
                                                                                                                               duly              admitted
                                                                                                                                                admitted                      to
                                                                                                                                                                              to
            practice
            practice               law
                                  law         before
                                              before              the
                                                                  the         Courts
                                                                              Courts                  of
                                                                                                      of      the
                                                                                                               the          State
                                                                                                                            State             of
                                                                                                                                              of         New
                                                                                                                                                         New          York,
                                                                                                                                                                      York,
            certifies
            certifies                 that,
                                       that,             upon
                                                         upon           information
                                                                        information                            and
                                                                                                              and            belief,
                                                                                                                             belief,                  and
                                                                                                                                                       and            after
                                                                                                                                                                      after
            reasonable
            reasonable                   inquiry,
                                         inquiry,                 (1)
                                                                   (1)        the
                                                                               the            contentions
                                                                                               contentions                        contained
                                                                                                                                 contained                      in
                                                                                                                                                               in          the
                                                                                                                                                                           the

            annexed
            annexed             document(s)
                                document(s)                     are
                                                                are        not
                                                                           not           frivolous
                                                                                           frivolous                    and
                                                                                                                         and         that
                                                                                                                                    that           (2)
                                                                                                                                                    (2)          if
                                                                                                                                                                 if        the
                                                                                                                                                                           the
            annexed
            annexed             document(s)
                                document(s)                     is
                                                                is      an
                                                                        an         initial
                                                                                  initial                   pleading,
                                                                                                            pleading,                    (i)
                                                                                                                                          (i)        the
                                                                                                                                                    the           matter
                                                                                                                                                                  matter
            was
            was       not
                      not       obtained
                                obtained               through
                                                       through             illegal
                                                                            illegal                   conduct,
                                                                                                      conduct,                or
                                                                                                                               or      that
                                                                                                                                        that          if
                                                                                                                                                     if       it
                                                                                                                                                              it        was,
                                                                                                                                                                        was,
            the
            the        attorney
                       attorney                or
                                              or        other
                                                       other            persons
                                                                        persons                    responsible
                                                                                                   responsible                        for
                                                                                                                                      for         the
                                                                                                                                                  the          illegal
                                                                                                                                                              illegal
            conduct
            conduct            are
                               are        not
                                          not       participating
                                                    participating                           in
                                                                                           in       the
                                                                                                    the        matter
                                                                                                               matter              or
                                                                                                                                   or      sharing
                                                                                                                                           sharing                 in
                                                                                                                                                                  in       any
                                                                                                                                                                            any
            fee
            fee        earned
                       earned             therefrom
                                         therefrom                  and
                                                                    and          that
                                                                                 that             (ii)
                                                                                                   (ii)          if
                                                                                                                  if       the
                                                                                                                           the         matter
                                                                                                                                       matter               involves
                                                                                                                                                           involves
            potential
            potential                claims
                                     claims            for
                                                        for        personal
                                                                   personal                    injury
                                                                                               injury               or
                                                                                                                     or     wrongful death,
                                                                                                                            wrongful                  death,                the
                                                                                                                                                                           the
            matter
            matter           was not
                             was       not       obtained
                                                  obtained              in
                                                                        in       violation
                                                                                 violation                    of
                                                                                                               of       22
                                                                                                                        22     NYCRR
                                                                                                                               NYCRR             1200.41-a.
                                                                                                                                                1200.41-a.

            Dated:
            Dated:                     New
                                       New  York,
                                            York,   New
                                                    New York
                                                        York
                                       June
                                       June  23,
                                              23, 2020
                                                  2020




                                                                                                 CHARLES
                                                                                                 CHARLES FEINSTEIN,
                                                                                                         FEYNSTEIN, ESQ.
                                                                                                                    ESQ.




                                                                                    16 of 17
                                                                             INDEX NO. 510734/2020
IFILED: KINGS COUNTY CLERK 06/23/2020 03:00 PM)
                                                                                                                                                                                                                  A L LSTATE
                                                                                                                                                                                                                       -     LEOALCID
                                                                                                                                                                                          071B1-BF • 07182•BL • 07183-GV • 07184-WH
           Case 1:20-cv-05813-BMC
 NYSCEF DOC. NO. 1                Document 1-1 Filed 12/01/20 Page 17 of 18 PageID  #: 2406/23/2020
                                                                      RECEIVED NYSCEF:
                                                                                                                                                                                                      800,222.01510 www.e,legal.com




                  Index No.                                                 Year20

                             SUPREME COURT OF THE STATE OF NEW YORK
                             COUNTY OF KINGS

                             ELSIE CLEMENTE,

                                                                                 Plaintiff,

                                                         -against-


                           CHIPOTLE MEXICAN GRILL, INC.,

                                                                                 Defendant.



                                                                                      SUMMONS AND VERIFIED COMPLAINT




                                                                                    FEINSTEIN & FEINSTEIN
                                                                 Attorneys for
                                                                                                       Plaintiff - CLEMENTE
                                                                                             61BROADWAY
                                                                                        NEW YORK, NEW YORK 10006
                                                                                              (212) 363-3000


                  Pursuant to 22 NYCRR 130-1.1-a, the undersigned, an attorney admitted to practice in the courts of New York State,
                  certifies that, upon information and belief and reasonable inquiry, (1) the contentions contained in the annexed
                  document are not frivolous and that (2) if the annexed document is an initiating pleading, (i) the matter was not
                  obtained through illegal conduct, or that if it was, the attorney or other persons responsible for the illegal conduct are
                  not participating in the matter or sharing in any fee earned therefrom and that (ii) if the matter involves potential
                  claims for personal injury or wrongful death, the matter was not obtained in violation of 22 NYCRR 1200.41-a.
                  Dated: .............................................                   Signature .................................................................................................................................. .

                                                                                         Print Signer's Name ...................................................................................................................

                  Service of a copy of the within                                                                                                                                              is hereby admitted.
                  Dated:
                                                                                                                 ....                                                                                           ....      ._
                                                                                                          Attorney(s) for
                  PLEASE TAKE NOTICE
       �
                         □               that the within is a (certified) true copy of a
      ble B




      .�            NOTICE OF            entered in the office of the clerk of the within-named Court on                                                                                                                   20
                     ENTRY
      heck Appl




      u
                         □
                    NOTICE OF
                                         that an Order of which the within is a true copy will be presented for settlement to the
                                         Hon.                                           , one of the judges of the within-named Court,
                   SETTLEMENT            at
                                         on                                    20          , at                  M.
                  Dated:
                                                                                                                                                                    FEINSTEIN & FEINSTEIN
                                                                                                                                   Attorneys for

                                                                                                                                                                               61BROADWAY
                  To:                                                                                                                                                     NEW YORK, NEW YORK 10006
                                                                                                        17 of 17                                                                I? 1 ?, ,,,;,_"1000
FILED: KINGS COUNTY CLERK 07/27/2020 01:07 PM                                                                                         INDEX NO. 510734/2020
NYSCEF DOC.     CaseNO. 1:20-cv-05813-BMC
                           2              Document 1-1 Filed 12/01/20 Page 18 RECEIVED
                                                                              of 18 PageID #: 2507/27/2020
                                                                                       NYSCEF:
  FEINSTEIN
  FEINSTEIN & FEINSTEIN
            & FEINSTEIN PC
                        PC
  Secretary
  Secretary of State,
            of        306BCL
               State,306BCL
          SUPREME
          SUPREME COURT
                  COURT

                   COUNTY
                   COUNTY
                          OF
                          OF THE
                          YORK
                          YORK
                            OF
                              THE STATE
                                   STATE

                            OF KINGS
                                KINGS
                                         OF NEW
                                         OF NEW

                                                                                    1111111 1110111!1111
                                                                                        11111
                                                                                          11111      11111
                                                                                                       1111
                                                                                                         1111  *2420487*
                               AFFIDAVIT
                               AFFIDAVIT OF
                                         OF SERVICE
                                            SERVICE

                                                                                                                              Index no
                                                                                                                              Index   no : 510734/2020
                                                                                                                                           510734/2020
                                                                                                                        Date
                                                                                                                        Date of
                                                                                                                             of Purchase:
                                                                                                                                 Purchase:   06/23/2020
                                                                                                                                             06/23/2020



     Plaintiff:
     Plaintiff:      ELSIE
                     ELSIE   CLEMENTE
                             CLEMENTE
     Defendant
     Defendant:       CHIPOTLE
                      CHIPOTLE   MEXICAN
                                 MEXICAN   GRILL,
                                           GRILL, INC
                                                  INC

     STATE
     STATE OF NEW YORK
           OF NEW YORK COUNTY
                         COUNTY   OF NEW YORK
                                  OF NEW YORK       ss.:
                                                     ss.:


     STEVEN
     STEVEN      AVERY,
                 AVERY,    the
                           the undersigned,
                                undersigned,      being
                                                  being dulyduly sworn,
                                                                 sworn,  deposes
                                                                         deposes and
                                                                                  and says
                                                                                      says that
                                                                                            that I
                                                                                                 I was
                                                                                                   was at
                                                                                                       at the
                                                                                                          the time
                                                                                                              time of
                                                                                                                   of service
                                                                                                                      service over
                                                                                                                              over the
                                                                                                                                   the age
                                                                                                                                       age
     of
     of eighteen
        eighteen  and
                  and not
                      not a party
                            party to
                                   to this
                                       this action.
                                             action.   II reside
                                                          reside in
                                                                 in the
                                                                    the state
                                                                        state of
                                                                              of New
                                                                                 New York.
                                                                                      York.


     On
     On 07/16/2020
          07/16/2020    at
                        at 10:15
                           10:15 AMAM at
                                       at the
                                          the office
                                              office    of
                                                        of the
                                                           the Secretary
                                                                Secretary   of
                                                                            of State
                                                                               State ofof the
                                                                                          the State
                                                                                                State ofof New
                                                                                                           New York
                                                                                                                 York in in the
                                                                                                                            the City
                                                                                                                                City of
                                                                                                                                      of Albany,
                                                                                                                                         Albany, New
                                                                                                                                                 New
     York,
     York,   II served
                served the
                       the within
                            within  SUMMONS
                                    SUMMONS          AND VERIFIED
                                                    AND     VERIFIED        COMPLAINT;NOTICE
                                                                            COMPLAINT;NOTICE                   OF ELECTRONIC
                                                                                                               OF   ELECTRONIC           FILING
                                                                                                                                         FILING
     upon
     upon CHIPOTLE
             CHIPOTLE        MEXICAN
                             MEXICAN       GRILL,
                                           GRILL,      INC
                                                       INC thethe Defendant
                                                                  Defendant     in
                                                                                in this
                                                                                    this action
                                                                                          action in in the
                                                                                                       the manner
                                                                                                            manner   indicated
                                                                                                                     indicated   below:
                                                                                                                                 below:


     By delivering
     By  delivering     to
                        to and
                            and leaving
                                  leaving    with   SUE ZOUKY,
                                             with SUE       ZOUKY,        CLERK
                                                                           CLERK     AUTHORIZED
                                                                                     AUTHORIZED           TO
                                                                                                          TO ACCEPT
                                                                                                                ACCEPT     in
                                                                                                                           in the
                                                                                                                               the office
                                                                                                                                    office  of
                                                                                                                                             of the
                                                                                                                                                the
     Secretary
     Secretary    of
                   of State
                      State ofof New
                                  New York,
                                          York,   two
                                                  two true
                                                        true copies
                                                              copies thereof
                                                                        thereof   and
                                                                                  and at
                                                                                       at the
                                                                                          the same
                                                                                              same time
                                                                                                     time of
                                                                                                           of making
                                                                                                              making  such
                                                                                                                       such service,
                                                                                                                             service,    deponent
                                                                                                                                         deponent   paid
                                                                                                                                                    paid
     said
     said Secretary
           Secretary     of
                         of State,
                             State,  a  fee
                                        fee  of
                                             of  $40.00.
                                                 $40.00.    That
                                                            That  said
                                                                   said   service
                                                                          service  was
                                                                                   was   made
                                                                                         made  pursuant
                                                                                               pursuant   to
                                                                                                          to  Section
                                                                                                              Section 306
                                                                                                                      306  of
                                                                                                                           of  the
                                                                                                                               the  BCL.
                                                                                                                                    BCL.


     Deponent
     Deponent  further
               further  states,
                        states, he
                                 he knew   the said
                                    knew the   said served
                                                     served to
                                                            to be an authorized
                                                               be an authorized CLERK
                                                                                CLERK AUTHORIZED
                                                                                      AUTHORIZED TO ACCEPT
                                                                                                 TO ACCEPT in
                                                                                                           in the
                                                                                                              the
     Corporate
     Corporate  Divison
                Divison   of
                          of the
                              the State
                                  State of
                                        of New
                                            New York.
                                                  York.



     Deponent
     Deponent further
              further describes
                      describes the
                                the person
                                    person actually
                                           actually served
                                                    served as
                                                           as follows:
                                                              follows:


                        Sex
                        Sex            Color
                                       Color of
                                             of skin/race
                                                skin/race             Color
                                                                      Color of
                                                                            of hair
                                                                               hair            Age
                                                                                               Age          Height
                                                                                                            Height           Weight
                                                                                                                             Weight

                        Female         WHITE                          BROWN                    60           5'               120
                        Other
                        O he Features:
                              Features




    Sworn
    Sworn    to
             to and
                and subscribed
                    subscribed before
                               before me
                                      me on
                                         on                             X
    07/27/2020
    07/27/2020                                                          STEVEN
                                                                        STEVEN       AVERY
                                                                                     AVERY
                                                                        AAA
                                                                        AAA Attorney
                                                                               Attorney     Service
                                                                                            Service Co.
                                                                                                    Co. of   NY, Inc.
                                                                                                          of NY, Inc.
                                                                        20
                                                                        20 Vesey
                                                                            Vesey Street,
                                                                                     Street, Room
                                                                                              Room   1110
                                                                                                     1110
                                                                        New
                                                                        New York,NY
                                                                              York,NY       10007
                                                                                            10007
    Howard
    Howard            rr                                                (212) 233-3508
                                                                        (212)  233-3508      Clerk:
                                                                                             Clerk: ASHWINEE
                                                                                                    ASHWINEE
    Not
    Nota             ..State-of-New-Y-ork
                     ..Stateef-New-York
    No.
    No. 00      6321820
                6321820
    Q
    Q    i1 dd in
                in New
                   New York
                          York
      0
      o     scion
            ssion Expires
                    Expires    03/23/2023
                               03/23/2023




                                                                               1 of 1
